Case 2:17-cv-03154-DLI-RLM Document 128 Filed 08/16/21 Page 1 of 4 PageID #: 2798




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- x
 RITIKA KOHLI f/k/a RITIKA HIRA,                            :
                                                            :    SUMMARY ORDER
                                         Plaintiff,         :   17-cv-3154 (DLI) (RLM)
                                                            :
                        -against-                           :
                                                            :
 INDEPENDENT RECOVERY RESOURCES,:
 INC. and REPRODUCTIVE SPECIALISTS OF:
 NEW YORK,                                                  :
                                                            :
                                         Defendants. :
 ---------------------------------------------------------- x

 DORA L. IRIZARRY, United States District Judge:

         On March 31, 2021, this Court denied Plaintiff Ritika Kohli f/k/a Ritika Hira’s (“Plaintiff”)

 motion for summary judgment against Defendant Reproductive Specialists of New York

 (“RSNY”), granted RSNY’s cross-motion for summary judgment, and dismissed all claims against

 RSNY (the “Order”). See, Op. and Order, Dkt. Entry No. 118. In pertinent part, the Court

 dismissed the claims because, inter alia, Plaintiff failed to offer evidence that RSNY engaged in

 materially misleading conduct under GBL § 349. Id. at 20. On April 12, 2021, Plaintiff filed a

 motion for reconsideration of the Order. See, generally, Pl.’s Notice of Mot. for Reconsideration,

 Dkt. Entry No. 121; Mem. of Law in Supp. of Pl.’s Mot. for Reconsideration (“Pl.’s Mem.”), Dkt.

 Entry No. 121-1. RSNY opposed the motion. See, Mem. of Law in Opp’n to Pl.’s Mot. for

 Reconsideration (“Def.s’ Opp’n”), Dkt. Entry No. 126. Plaintiff has not replied. For the reasons

 set forth below, the motion for reconsideration is denied.

                                                  DISCUSSION

         “The standard for granting [a motion for reconsideration] is strict, and reconsideration will

 generally be denied unless the moving party can point to controlling decisions or data that the court
Case 2:17-cv-03154-DLI-RLM Document 128 Filed 08/16/21 Page 2 of 4 PageID #: 2799




 overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

 reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (internal

 citations omitted). A motion for reconsideration “is not a vehicle for relitigating old issues,

 presenting the case under new theories, securing a rehearing on the merits, or otherwise taking a

 ‘second bite at the apple.’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d

 Cir. 2012) (citation omitted). Typical grounds for reconsideration include “‘an intervening change

 of controlling law, the availability of new evidence, or the need to correct a clear error or prevent

 manifest injustice.’” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d

 99, 104 (2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245,

 1255 (2d Cir. 1992)).

        Plaintiff’s motion for reconsideration is denied because Plaintiff has failed to meet the

 required standard. Plaintiff has not pointed to any controlling decisions or data that the court

 overlooked. She has not pointed to any “intervening change of controlling law, the availability of

 new evidence, or the need to correct a clear error or prevent manifest injustice.” Id. Instead,

 plaintiff is relitigating the same issues addressed by the Court because she does not agree with the

 outcome.

        Plaintiff argues the Court erred by concluding “that the Plaintiff was required to submit

 evidence that other persons were deceived or misled regarding the RSNY billing practices for

 embryo storage fees and that the Plaintiff failed to submit such evidence.” See, Pl.’s Mem. at 3.

 Specifically, Plaintiff submits that the Court erred by requiring a showing of “the same specific

 quantifiable harm to other persons who signed the consent agreement . . . in regard to the

 deceptive/misleading element of a GBL § 349 claim.” Id. at 3-4. The Court finds this argument

 meritless.



                                                  2
Case 2:17-cv-03154-DLI-RLM Document 128 Filed 08/16/21 Page 3 of 4 PageID #: 2800




        As an initial matter, this Court did not grant summary judgment to RSNY based on

 Plaintiff’s failure to show “the same specific quantifiable harm to other persons who signed the

 consent agreement.” Id. Instead, this Court granted summary judgment based on Plaintiff’s failure

 to offer any evidence that RSNY engaged in materially misleading conduct. See, Order at 20.

        Plaintiff argues that the Court’s reliance on Yong Ki Hong v. KBS Am., Inc., 951 F. Supp.2d

 402 (E.D.N.Y. 2013) is misplaced as it is “fully distinguishable” from the case at bar because

 “plaintiffs [in Yong] pointed to no record evidence suggesting that the defendants ever took steps

 to ensure that the customers were unaware of the alleged price-fixing scheme, or engaged in any

 other deceptive activity.” Pl.’s Mem. at 6. Plaintiff alleges that, unlike in Yong, RSNY “held its

 alleged certified mailing mandate in secret [sic] by omitting it from the consent agreement.” Id.

 at 7. However, here as in Yong, Plaintiff points to no record evidence suggesting RSNY took steps

 to ensure customers were unaware of the alleged certified mailing mandate scheme or engaged in

 other deceptive activity.

        Plaintiff further contends that RSNY’s modification of its consent agreement to include the

 certified mail requirement is “evidence that other persons could have been deceived or misled by

 the RSNY consent agreement . . . .” Id. at 8. However, “[m]ere failure by the scheme’s participants

 to disclose the nature of the arrangement is not enough – direct evidence of misleading or deceitful

 activity is required.” Yong, 952 F. Supp.2d at 421 (citation omitted). RSNY’s modification of its

 consent agreement by adding clarifying language is not evidence of misleading or deceitful

 activity. Plaintiff argues that, as a reasonable person, she was misled and deceived in regard to the

 terms set forth in the consent agreement, although she never requested clarification as to allegedly

 vague terminology such as “laboratory procedure.” See, Pl.’s Mem. at 6. RSNY provided




                                                  3
Case 2:17-cv-03154-DLI-RLM Document 128 Filed 08/16/21 Page 4 of 4 PageID #: 2801




 evidence that no other RSNY patients have found the Consent Agreement or RSNY’s conduct

 related to the Consent Agreement misleading. See, Order at 21.

        Defendant’s arguments are nothing more than a rehashing of arguments raised in the initial

 motions that were considered by the Court. She does not point to any change in controlling law

 or the availability of new evidence that would warrant the Court to alter its original decision.

 Accordingly, Plaintiff’s motion for reconsideration is denied in its entirety. .

                                              CONCLUSION

        For the reasons set forth above, Plaintiff’s motion for reconsideration is denied in its

 entirety and the claims against RSNY remain dismissed.



 SO ORDERED.

 Dated: Brooklyn, New York
        August 16, 2021

                                                                          /s/
                                                                DORA L. IRIZARRY
                                                              United States District Judge




                                                   4
